RESPONSE TO AMENDMENT
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

WITHDRAWN REJECTIONS
The double patenting rejections made of record in the office action mailed on 04/14/2022 have been withdrawn due to Applicant’s amendment in the response filed 07/12/2022.
The 35 U.S.C. §102 and §103 rejections made of record in the office action mailed on 04/14/2022 have been withdrawn due to Applicant’s amendment in the response filed 07/12/2022.

REJECTIONS
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Double Patenting
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 10,793,439 (hereafter ‘439).
Regarding claim 1, ‘439 claims a fibrous carbon nanohorn aggregate which is aggregate in a fibrous state (claim 1) for use into an electrode for an electrochemical actuator and double-layer capacitor. (claims 9-12).
‘439 does not claim that the fibrous nanohorn is present as a dispersion with a solvent in an amount of 0.1 mg to 20 mg per 1 mL of solvent.
It would have been obvious to one of ordinary skill in the art to optimize the amount of fibrous carbon nanohorn is a solvent dispersion in ‘439.
One of ordinary skill in the art would have found it obvious to optimize the amount of carbon nanohorn in a dispersion in order to provide a solution with an effective amount of aggregated nanohorn to manufacture a useful product such as an electrode material. Furthermore, dispersing in a solvent would allow for washing to remove impurities from the carbon nanohorn aggregate. “Generally differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical”. MPEP 2144.05

Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 10,703,633 (hereafter ‘633).
‘633 claims a nanocarbon composite comprising a fibrous aggregate of carbon nanohorns dispersed in a matrix (claim 1).
‘633 does not claim that the fibrous nanohorn is present as a dispersion with a solvent in an amount of 0.1 mg to 20 mg per 1 mL of solvent.
It would have been obvious to one of ordinary skill in the art to optimize the amount of fibrous carbon nanohorn is a solvent dispersion in ‘633.
One of ordinary skill in the art would have found it obvious to optimize the amount of carbon nanohorn in a dispersion in order to provide a solution with an effective amount of aggregated nanohorn to mix within the matrix material. Furthermore, dispersing in a solvent would allow for washing to remove impurities from the carbon nanohorn aggregate. “Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical”. MPEP 2144.05

Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 10,710,051 (hereafter ‘051).
‘051 claims an adsorption material comprising fibrous carbon nanohorn aggregates in a fibrous form. (claim 1). 
It would have been obvious to one of ordinary skill in the art to optimize the amount of fibrous carbon nanohorn is a solvent dispersion in ‘633.
One of ordinary skill in the art would have found it obvious to optimize the amount of carbon nanohorn in a dispersion in order to provide a solution with an effective amount of aggregated nanohorn to mix within the matrix material. Furthermore, dispersing in a solvent would allow for washing to remove impurities from the carbon nanohorn aggregate. “Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical”. MPEP 2144.05

Claim Rejections - 35 USC § 103
Claims 2-3 and 6 are rejected under 35 U.S.C. 103(a) as being unpatentable over Suehiro et al. (Application of dielectrophoresis to fabrication of carbon nanohorn gas sensor, Journal of Electrostatics 64 (2006) 408-415).
Regarding claims 2 and 6, Suehiro et al. teaches a carbon nanohorn gas sensor comprising aggregated single walled carbon nanohorns. (Abstract). The carbon nanohorns are produced using an arc in water with gas injection method and have the structure of aggregates of “dahlia-like” or “bud-like” spherical shape that can coalesce into a larger powder which appears to have an elongated or “fibrous” structure” as shown in Fig. 1.
The gas sensor has the structure of an electrode and an impedance analyzer (i.e. a measurement unit configured to measure electrical characteristics of the adsorbent) (Fig. 2) and as shown in Fig.3, the trapped carbon nanhorn powders are present as a structure having approximately 5 microns or less. 

Regarding claim 3, the adsorption layer comprising the nanohorn powders is present between electrodes as shown in Fig. 3.

Allowable Subject Matter
Claims 5 and 7-8 are allowed.

ANSWERS TO APPLICANT’S ARGUMENTS
Applicant’s arguments in the response filed 07/12/2022 regarding the 35 U.S.C. §102 and 103 rejections made of record in the office action mailed on 04/14/2022 have been considered but are moot since the rejections have been withdrawn.

Applicant’s arguments in the response filed 07/12/2022 regarding the double patenting rejections of claim 1 made of record have been carefully considered but are deemed unpersuasive.
Applicant argues that there would be no motivation to provide fibrous nanohorn aggregates as claimed in ‘439, ‘633 and ‘051 in a dispersion form with a solvent with concentrations as claimed. The Examiner disagrees. 
Providing the nanohorn aggregates in solution would be obvious to one of ordinary skill in the art for any manipulation, washing or mixing of the aggregate for use in a composite containing the nanohorns. The relative concentration of the nanohorns in solution would be a matter of routine optimization based on the desired to have a sufficient amount of the nanohorns to be useful as an active ingredient without an excess which would be economically detrimental. Furthermore, MPEP 2144.05 indicates that the concentration of a compound generally a matter of routine optimization in the absence of criticality of the claimed range.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDRE F FERRE whose telephone number is (571)270-5763. The examiner can normally be reached M and F: 7:30 to 3:30, Tues-Thurs: 8:30 to 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on 5712721490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEXANDRE F FERRE/Primary Examiner, Art Unit 1788                                                                                                                                                                                                        09/08/2022